Case 1:18-CV-06232-LAP Document 28 Filed 04/12/19 Page 1 of 1

4/12/2019

Judge Loretta A. Preska
Daniel Patrick Moynihan
`United States Courthouse
500 Pearl St.

Courtroom 12A

New York, NY 10007-1312

RE: Dr. Muhammad Mirza and Allz'ed Medz`cal and Diagnostic Servl`ces, LLC v. Julie Sperber et.
al; Case no. 1:18-cv-06232-LAP ' `

Nunc~Pro Tunc Extension Request1

Dear Judge Preska:

I, pro se defendant Julie Sperber in the above-referenced matter, respectfully request an

extension, nunc pro tunc, of the March 20th deadline you set to answer to the complaint regarding the
matter referenced above.

, As an elderly pro se litigant with very limited knowledge of the legal system, l was not able to
comply with the court’s directive to respond to the complaint in a timely fashion. Having sought
assistance from the NYLAG pro se clinic, l now ask for consideration of a 30 day extension to answer
the complaint by May 12, 2019. This is my first request to extend this deadline. I have left a voicemail
asking the opposing counsel for an extension, but have yet to receive a response. `

~ m
i»;; w S. l
ma :._ ere y,
Md \..x.i ~'3
L... {"’“1 *
‘ ”“ m £QZ
jim G~ w
::nf:»
l,.t.lc.“ (\1
w ..~., .
.W go m Julle Sperber
'.‘3':1 '" £1,.
m 21
C“”*.» cars
».'.f`§ '~`““‘

 

1 This document was prepared with assistance from the New York Legal Assistance Group’s Legal Clinic for Pro Se Litigants
in the Southern District of New York.

 

